              Case 2:16-cv-00287-cr Document 294 Filed 08/06/20 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF VERMONT

 GARRETT SITTS, et al.,

                           PLAINTIFFS,
                                                      Civil Action No. 2:16-cv-00287-cr
             v.

 DAIRY FARMERS OF AMERICA, INC.,
 and DAIRY MARKETING SERVICES,
 LLC,

                           DEFENDANTS.


 PLAINTIFFS’ SUBMISSION REGARDING PROPOSED SPECIAL VERDICT FORM

           During the July 21, 2020 hearing, the Court directed Plaintiffs to submit their proposed

special verdict form (attached as Exhibit A) prior to the August 10, 2020 charging conference.

This submission explains the flow of the special verdict form, including: (1) the impact of

Defendants’ Capper-Volstead affirmative defense on the elements or required proof of Plaintiffs’

claims; and (2) the need to include specific jury questions on Capper-Volstead, market-wide

suppression, and other issues to streamline subsequent trials in this case.

      I.      Defendants’ Capper-Volstead Affirmative Defense Impacts the Elements of
              Plaintiffs’ Claims and Structure of the Jury Verdict Slip (Questions 5, 13, 15).

           Defendants’ Capper-Volstead affirmative defense impacts the elements of Plaintiffs’

claims for conspiracy to monopsonize (Count I) and monopsony (Count III). Specifically,

Capper-Volstead allows qualifying agricultural cooperatives to combine and form lawful

monopsonies. Thus, if DFA proves that it qualifies for Capper-Volstead immunities, then

Plaintiffs must prove that its monopsony power is unlawful—i.e., that Defendants acquired or

maintained monopsony power through predatory conduct (e.g., non-solicitation agreements,

coercing membership, full supply and outsourcing agreements, side payments for non-
          Case 2:16-cv-00287-cr Document 294 Filed 08/06/20 Page 2 of 8




competition, etc.). On the other hand, if the jury finds that Defendants do not qualify for Capper-

Volstead immunities (because they do not operate for the mutual benefit of its members as

producers1), then Plaintiffs need only prove that Defendants willfully acquired or maintained

monopsony power.

       As such, there are two ways for Plaintiffs to prevail on their monopsony claims. First,

the jury could find that Defendants engaged in predatory conduct, in which case, Capper-

Volstead is no defense. Second, the jury could find that Defendants did not engage in predatory

conduct, but their monopsony is unlawful because they do not qualify for Capper-Volstead

immunities. Plaintiffs’ proposed special verdict form captures both scenarios. (See Special

Verdict Questions 5 and 13).

       Defendants’ Capper-Volstead affirmative defense also impacts the elements of Plaintiffs’

claim for conspiracy to restrain trade (Count IV). Indeed, if the jury finds that Defendants do

not qualify for Capper-Volstead immunities, then DMS itself (a common marketing agency

formed by competing cooperatives) constitutes an agreement, combination, or conspiracy to

restrain trade in violation of Section I of the Sherman Act. Again, Plaintiffs’ special verdict form

captures this scenario. (See Special Verdict Question 15).



1
  In denying Defendants’ Daubert motion, this Court recognized that “[a]lthough the Capper-
Volstead Act may permit cooperatives to own processing plants, it does not authorize them to
profit from that ownership at the expense of their own members in violation of the antitrust
laws.” See Order re Daubert and Motion to Strike [ECF 261] at 12. Similarly, the Justice
Department’s Antitrust Division stated that “Congress enacted the Capper-Volstead Act to give
farmers who produce food greater bargaining power with processors and other corporate
handlers of food products. It would be inconsistent with the Act’s text and purpose to allow a
defendant to use the Act as a shield when it acts as a food processor or exercises monopsony
power to harm individual farmers. . . . To the extent that Plaintiffs show at trial that DFA
violated the Sherman Act in reaping profits as a handler or processor from lower milk prices
rather than ‘for the mutual benefit of the members thereof, as such producers,’ it would
turn the Act on its head to allow DFA to use the Act as a legal shield.” See Statement of
Interest on behalf of the United States of America [ECF 285] at 1, 8 (emphasis added).


                                                 2
              Case 2:16-cv-00287-cr Document 294 Filed 08/06/20 Page 3 of 8




     II.      The Jury’s Findings in the First Trial May Trigger Offensive Collateral
              Estoppel So Long as the Special Verdict Form Establishes that the Issue Was
              “Actually Decided.”

           In their request for separate trials, Defendants assured the Court that it would seeks ways

to shorten and streamline subsequent trials:

           There may be several ways to shorten and streamline subsequent trials to avoid
           duplication of evidence. Although the issues of impact and damages will
           necessarily be different for each plaintiff in each trial—which is why severance is
           necessary—courts and parties are extremely capable of designing structures that
           address overlapping legal and evidentiary issues across separate actions, in order to
           promote efficiency.

Defendants’ Reply in Support of Motion to Sever [ECF 182] at 6. Indeed, Defendants stated that

subsequent trials would be shorter “because some issues would be decided” in the first trial. See

Email from A. Pfeiffer to D. Zakarian (Jan. 29, 2020) [ECF 172-1] (“I actually said I expected

any subsequent trial, if needed after the first result, would logically be quite a bit shorter than the

first (not that each would take 3 4 weeks) because some issues would be decided.”).

           Courts in the Second Circuit have long held that a jury’s verdict may trigger offensive

collateral estoppel where there is a special verdict form showing that the jury “actually

decided” the issues in question. See GAF Corp. v. Eastman Kodak Co., 519 F. Supp. 1203,

1211 (S.D.N.Y. 1981) (applying offensive collateral estoppel in a private antitrust action to

preclude defendant from relitigating the jury’s findings concerning market definition and

monopoly power). Plaintiffs’ proposed special verdict slip will capture the jury’s findings on

core issues to shorten and streamline subsequent trials. See id. at 1214 (rejecting defendant’s

argument that it was difficult to determine what jury decided).

           Under the doctrine of offensive collateral estoppel, a defendant is precluded from

“relitigating an issue that has been previously decided against the same defendant.” Flood v. Just

Energy Marketing Corp., 904 F.3d 219, 236 (2d Cir. 2018); GAF, 519 F. Supp. at 1211 (applying



                                                    3
             Case 2:16-cv-00287-cr Document 294 Filed 08/06/20 Page 4 of 8




offensive collateral estoppel in a private antitrust action to preclude defendant from relitigating

market definition and monopoly power); LeBlanc-Sternberg v. Fletcher, 67 F.3d 412, 434 (2d

Cir. 1995) (offensive collateral estoppel is available “to a new plaintiff when the defendant had

essentially the same opportunity and incentive to litigate the issue fully and fairly in the other

suit”). The “principal virtue” of offensive collateral estoppel is that it “promotes judicial

economy.” S.E.C. v. Monarch Funding Corp., 192 F.3d 295, 303 (2d Cir. 1999) (citing Parklane

Hosiery Co., Inc. v. Shore, 439 U.S. 322, 326 (1979)). This Court has wide discretion to

determine when offensive collateral estoppel should be applied.” Remington Rand Cop. V.

Amsterdam-Rotterdam Bank, N.V., 68 F.3d 1478, 1486 (2d Cir. 1995); Flood, 904 F.3d at 236

(same).

          In determining whether to apply offensive collateral estoppel, courts consider the

following factors:

          (1) the party against whom collateral estoppel is being asserted must have been a
              party, or in privity with a party, to the prior action;

          (2) there must have been a final determination of the merits of the issues sought to
              be collaterally estopped;

          (3) the issues sought to be precluded must have been necessary, material, and
              essential to the prior outcome;

          (4) the issues sought to be precluded must have been actually litigated in the prior
              action, with the party against whom the estoppel is asserted having had a full
              and fair opportunity to litigate the issues; and

          (5) the issues actually and necessarily decided in the prior litigation must be
              identical to the issues sought to be estopped.

Angstrohm Precision, Inc. v. Vishay Intertech., Inc., 567 F. Supp. 537, 540 (E.D.N.Y. 1982);

GAF, 519 F. Supp. at 1211.




                                                   4
             Case 2:16-cv-00287-cr Document 294 Filed 08/06/20 Page 5 of 8




          Here, the factors set forth above will permit the use of offensive collateral estoppel in any

future trial(s) in this matter. Specifically, Defendants will be the same defendants in all trials,

and they will have a full and fair opportunity to litigate the issues. The jury’s verdict will

amount to “final determination of the merits of the issues.” United States v. Seaboard Sur. Co.,

622 F. Supp. 882, 885 (E.D.N.Y. 1985) (collateral estoppel “estops relitigation of only those

matters that were litigated and the subject of a final determination or verdict”); Angstrohm, 567

F. Supp. at 540 (jury verdict); Stegemann v. Rensselaer County Sheriff’s Office, 2018 WL

5629775, at * 6 (N.D.N.Y. Oct. 31, 2018) (“[P]ending appeals do not alter the finality or

preclusive effect of a judgment.”); Struder v. S.E.C., 148 Fed. Appx. 58 (2d Cir. 2005)

(same).2 And, the majority of the issues “actually and necessarily decided” will be identical in all

trials.

    III.     The Jury’s Decision on Market-Wide Suppression May Significantly Shorten
             Future Trials (Questions 4, 8, 12, 17).

          One of the core issues that the jury will need to decide is antitrust impact (i.e., causation).

Professor Elhauge will testify that Defendants suppressed the over-order premiums for

conventional raw Grade A milk for the entire market of Order 1. As such, individual farmer

characteristics are irrelevant because every farmer would have otherwise received an additional

$0.987 per cwt for their milk. In denying summary judgment, the Court ruled that Plaintiffs

could prove antitrust impact through: (1) Professor Elhauge’s regression analysis showing

Defendants’ conduct suppressed the over-order premiums for conventional raw Grade A milk for




2
  “The preclusive effect of a prior judicial determination of a material and essential fact is not
affected by the fact that the losing party failed to take an appeal to a higher court or could not
take such an appeal. Nor is the preclusive effect of a judicial determination affected by the
withdrawal of an appeal by the losing party.” Angstrohm, 567 F. Supp. at 540.


                                                     5
          Case 2:16-cv-00287-cr Document 294 Filed 08/06/20 Page 6 of 8




the entire market of Order 1; and (2) evidence that each Plaintiff participated in that market.3 See

Summary Judgment Order [ECF 130] at 53-54.

       Defendants dispute Professor Elhauge’s claim of market-wide suppression and argue that

they are entitled to present “individualized defenses” relating to the “required element of impact,

and turn on the unique, individualized circumstances of each plaintiff’s own farm and the ways

in which those circumstances affected his or her personal ability to bargain for higher premiums

based on factors like farm size, milk quality, and proximity to processors.”4 Thus, Defendants

argued that separate trials were necessary so that the jury could follow the individualized

defenses for each Plaintiff.

       Defendants’ “individualized defenses,” however, only come into play if the jury rejects

Plaintiffs’ claim of market-wide suppression. If the jury finds that there was market-wide

suppression, Defendants need not present “individualized defenses” in any subsequent trial(s).




3
  Defendants should stipulate to the second element. Indeed, the United State Department of
Agriculture (“USDA”) has certified the amount of milk that each Plaintiff sold in Order 1 in each
year (2005 through 2017). See USDA Certified Milk Weights (Exhibit 223), attached as Exhibit
B. Pursuant to 7 U.S.C. § 608(c) and the regulations promulgated thereunder (including but not
limited to 7 C.F.R. §§ 1000.9, 1000.25, 1001.30, 1001.31, and 1001.73(e)), Handlers (including
DFA and DMS) are required to provide true and accurate monthly reports to the Market
Administrator for Federal Order 1 stating, among other things, “the name, address, Grade A
identifier assigned by a duly constituted regulatory agency, and the payroll number of the
producer,” as well as “the month and date that milk was received from the producer, including
the daily and total pounds of milk received.” Plaintiffs served a trial subpoena on the USDA
seeking the annual amount of conventional raw Grade A milk that each Plaintiff produced in
Order 1 for the years 2005 through 2017.
4
 See Defendants’ Opposition to Plaintiffs’ Motion in Limine to Exclude Deposition Designations
[ECF 270] at 5 n.4.



                                                 6
            Case 2:16-cv-00287-cr Document 294 Filed 08/06/20 Page 7 of 8




As such, it is critical that the special verdict form include questions on market-wide suppression,

so that the jury may “actually decide” the issue for purposes of offensive collateral estoppel.5

                                          CONCLUSION

         For these reasons, Plaintiffs respectfully request that the Court adopt their proposed

special verdict form.


                                                  Respectfully Submitted,

                                                  PLAINTIFFS,

                                                  By their attorneys,

                                                  /s/ Dana A. Zakarian
                                                  Joel G. Beckman
                                                  Dana A. Zakarian
                                                  Michael G. Paris
                                                  Elizabeth A. Reidy
                                                  NYSTROM BECKMAN & PARIS LLP
                                                  One Marina Park Drive, 15th Fl.
                                                  Boston, Massachusetts 02210
                                                  (617) 778-9100
                                                  jbeckman@nbparis.com
                                                  dzakarian@nbparis.com
                                                  mparis@nbparis.com
                                                  ereidy@nbparis.com
    Dated: August 6, 2020                         Admitted Pro Hac Vice




5
  Based on Defendants’ witness and exhibit lists (which do not appear to address “individualized
defenses”) and the fact that reducing the number of Plaintiffs from 116 to 20 did not alter the
number of trial days required by Defendants, it appears that these so-called “individualized
defenses” are merely a ruse to delay trial. See Transcript of June 3, 2020 Hearing at 11-12 (The
Court: “So I must have misjudged your motion to sever, because I believe you told the Court that
one of the reasons why you needed to sever is because you were going to present evidence with
regard to all 115 plaintiffs. . . . I am not persuaded that, notwithstanding a significant reduction
in the number of plaintiffs, the defendants’ case has remained unchanged. In fact, that was one
of the persuasive arguments the defendant made in seeking severance and the reason why the
Court granted it.”).


                                                  7
          Case 2:16-cv-00287-cr Document 294 Filed 08/06/20 Page 8 of 8




                                                  Gary L. Franklin, Esq.
                                                  PRIMMER PIPER EGGLESTON & CRAMER PC
                                                  150 South Champlain Street
                                                  P.O. Box 1489
                                                  Burlington, VT 05402-1489
                                                  (802) 864-0880
                                                  gfranklin@primmer.com

                                 CERTIFICATE OF SERVICE

        I, Dana A. Zakarian, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on this 6th
day of August 2020.
                                                /s/ Dana A. Zakarian




                                                  8
